 254DECISIONS OF NATIONALLABOR RELATIONS BOARDInternationalBrotherhood of ElectricalWorkers,Local 1186,AFL-CIOandPacificElectricalContractors'Association and Its'Members (A-1 A-Lectrician, Inc.; AA Electric,' LTD.; Able ElectricalService;'American'ElectricCo.,Ltd.;ArakakiElectric,Inc.;Aruda Electric Co.,Ltd.; BowmanElectricShop,)LTD.; JackEndo Electric, Inc.;Grant's Electric,Inc.; John Gushiken Electric, Inc.;Halfhill ElectricalCo., Ltd.;T. Hata Electric,,Inc.;Hygrade ElectricCo.,Ltd.;Jimmy's, ElectricalService;-Kamibayashi ElectricalWorks,Inc.;Ka-neohe Electric;KiharaElectric,Inc.;KimuraElectric,Inc.;L.A. Electrical Service; Larry'sElectric Service;M & I ElectricCo., Inc.;Mid-PacElectric, 'Inc.;-'Robert Y.MiyamasuElectric;G.Morishige Electrical Contractors, Inc.; NakagawaElectric;Nakai Electrical Service,Inc.;OahuElectrical Contractors,Ltd.; Geo.Okano ElectricalContracting,Corp.;Oki's Electric,Inc.; ProgressiveElectric;Reynolds ElectricalCo., Inc.; RiteWayElectric Co.,Ltd.; Saan Electric;Standard Electric,Inc.; Stan's Electrical Service;K. Takai ElectricalContractor;R. K. Takemoto Electric,Inc.;Ted'sWiring.Service,Ltd.; FumioTeruya,Ltd.; -TimesElectric,Inc.; Toyomura Electric Service;UnitedElectricalService,'Ltd.;UniversalElectricCo.,Ltd.; Veteran's Electric Co.,Ltd.;' S.Wasa Electri-cal Service,Inc.;Watanabe Electric)and Alexan-der & Baldwin,Inc.; Amfac,Inc.; E. E. Black, Ltd.;C. Brewer & Co.,Ltd.; Castle & Cooke,Inc.; Theo.H. Davies+& Co., Ltd.;JamesW.' Glover, Ltd.;HawaiianElectric Co.,Inc.;Hawaiian TelephoneCo.; HonoluluGas Co., Ltd. Case 37-CE-2July 28, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING, BROWN, AND JENKINSOn August 11, 1970, Trial Examiner James R.Webster issued his Decision in the above-entitledproceeding, finding that Respondents had engaged incertain unfair labor practices within the meaning ofthe National Labor Relations Act, as amended, andrecommending that they cease and desist therefromand take certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.Thereafter,Respondent Association and Respondent Union filedexceptions to the Trial Examiner's Decision andsupporting briefs. The General Counsel filed a letter1Contrary toour dissenting colleague, we find in agreement with theTrial Examinerthat the disputed contract provision is not exempt fromSection 8(e) of theAct by virtueof the constructionindustry proviso. Seethe HouseConference Report (H. Rept. 1147, 86th Cong.,Ist secs., p. 39)which stated,"It should beparticularlynoted that the proviso relates onlyand cross-exceptions to the Trial Examiner's Deci-sion. The Charging Parties filed cross-exceptions tothe Trial Examiner's Decision, a brief in support ofcross-exceptions and in opposition to exceptions ofRespondent Association and Respondent Union, anda request for oral argument. Respondent Union andRespondent Association filedansweringbriefs.Res-pondent Association also filed an . answer to, therequest for oral argument. The Board granted oralargument which was held on January 4,197 1, with theparties participating therein.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions, letter, briefs,request 'for oral argument and answer thereto, the oralargument, and the entire record inn the case, _ andhereby, adopts the findings, conclusions,, and recom-mendations of the Trial Examiner,l as, modifiedherein.,,,ORDER"Pursuant to Section 10(c) of the National, LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder and Recom-mended Order of the Trial "Examiner-,as, modifiedherein and hereby orders, that, Pacific ElectricalContractors' Association and its employer-'membersinHawaii, their officers,agents,successors, andassigns, and International Brotherhood of ElectricalWorkers, Local 1186, AFL-CIO, and its officers,agents, and representatives, shall take the action setforth in the Trial Examiner's Recommended Order, asmodified below:a.Strike the phrase "or any other labororganiza-tion" from the Notice to Employees, Appendix A.b.Strike the phrase "or any other employer" fromthe Notice to Members, Appendix B.MEMBER JENKINS,dissenting:Iam constrained to disagree with my colleagues'holding that the contract clausein issue isviolative ofSection 8(e) as, in my view, it not only is a valid workprotection clause, but, in any event, is within theexception to the proviso to Section 8(e).First, I think it dubious that the wording of Section8(e) clearly embraces the clause in question in that onits face it relates only to the ownership of property tobe worked on and, second on its face, cannot be saidand exclusively to the contracting or subcontracting of work to be done atthe site of the construction.The proviso does not exempt from Section 8(e)agreements relating to suppliesor other productsor materials shipped orotherwise transported to and delivered on the site of the construction."192 NLRB No. 43 IBEW LOCAL 1186to have arisen from an objection to the source of theproperty.2However, even if Section 8(e) couldpossibly have some application here, I would construethe clause as having--at least for purposes of Section8(e)-a work preservation objective.It cannot be gainsaid that the clause insofar ashonored by the employers would in fact perserve, forthe electricians covered by it, work they havehistorically and traditionally performed. There is, ofcourse, as the Trial Examiner's findings show, littleevidence showing that the electricians have experi-enced a material loss-of work in the past; but this lackof evidence is significant only in that it establishesthat the electricians have in fact historically andtraditionally ;performed the work they now seek toperserve. Obviously, a work perservation clause by itsvery purpose 'is preventive in nature; i.e., designed toavoid encroachments upon employee work areas.Surely, the Union need not wait until the harm is donebefore being permitted to take those steps deemednecessary to protect employees which it' represents.And this is what'the clause in issue does.My colleagues seemingly do not disagree with thebasic 'p'roposition that the clause does in fact have awork perservation -objective, but they nonethelesshave deemed the, clause unlawful because of themeans by which the objective is accomplished. I amunpersuaded, .for I view it inherently inconsistent tohold a clause to be a work protection one and also tobe unlawful. But in any event, and assuming that asecondary meaning-can be read into the clause, I'would find it exempt by reason of the proviso' toSection 8(e).By the terms of the proviso, the exemption applies ifthe agreement is one with an employer in theconstruction industry and, insofar as is material here,relates to construction work to be done on the jobsite.These conditions-have been met here.3 The employersare in the construction industry, and the agreementrelates `solely ' to- construction site work; i.e., "allelectrical construction, erection, installation, han-dling,andmoving 'work on the job site...."Concededly, the agreement here contains a novelprovision that the jobsite work to be performed will bedone on "material, equipment, and apparatus" ownedby the employer; but this qualification of ownershipdoes not remove the clause from the proviso'sexception, for the clause does not concern itself witheither the manufacturer of the goods to be installed orthe mode of movement from that source to the jobsite.In sum apart from any consideration of whether theagreement here may be held invalid for other reasons,Imust conclude that the General Counsel has notdemonstrated. that it is unlawful under Section 8(e).Accordingly, I would dismiss the complaint in itsentirety.--2552Cf.NationalWoodwork Manufacturers Associationv.N.L.RB.,386U.S. 612,619, wherein the Supreme Court expressed its doubts as to theactual scope of Section 8(e).3Not inissue in this case is the qualification that the clause to beexempt must contain no self-help provision.Ets-HokinCorporation154NLRB 839,842. None is present here.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. WEBSTER,Trial Examiner:This case,with allparties represented,was heard in Honolulu,Hawaii, onMarch 24,1970,on complaint of the General Counsel andanswers of Pacific Electrical Contractors'Association,etal.,herein referred to as the Association, and InternationalBrotherhood of Electrical Workers,Local1186,AFL-CIO,herein referred to as the Union,and answer of Mid-PacElectric, Inc., herein referred to as Mid-Pac.The complaintwas issued on October 27,4969,upon charges filedJuly 23,October 9,and October 22, 1969.The complaint allegesthat the Union and the Association have entered into,maintained,and enforced a contract proscribed by Section8(e) of the National Labor Relations Act, herein called theAct.-Bri efs have been filed by the general Counsel and theUnion and the Association and these have been carefullyconsidered.Upon the entire record and my observation of thewitnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF EMPLOYERSThe PacificElectricalContractors'Association is avoluntaryassociation of employers, organized for thepurpose,among others,of assisting its employer-membersand representing them in negotiating and entering intocollective-bargaining agreements with,representatives oftheir employees,includingtheUnion. The employer-members of the Association are engaged in -business asbuilding and construction contractors - in the State ofHawaii.During the past year,the employer-memberspurchased and received goods,materials,and suppliesvalued in,excess of$50,000 directly from places locatedoutside the State of Hawaii.The employer-members of the Association are employersengaged in commerce and in operations affecting com-merce within the meaning of Section 2(2), (6),and(7) of theAct.II.THE LABORORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers, Local1186,AFL-CIO, is a labor organization within the meaningof Section2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. IssueThe Union and the Association have contracted thatemployees will be assigned to work only on material, 256DECISIONSOF NATIONAL LABOR RELATIONS BOARDequipment,and apparatus owned by their employers. Theissue is whether these contract terms require the electricalcontractors to cease doing business with any other personin violation of Section 8(e),of the Act or whether they arework-preservation provisions and therefore outside theproscriptions of Section 8(e). If the contract is found to fallwithin Section 8(e), then is it exempt therefrom by theconstruction industry proviso?B.Statement of FactIn the early part of 1969, the Union and the Associationcommenced meetings to renegotiate their collective-bar-gaining agreement., In March,the Union proposed articleVII, Section1(e), as follows:Employees, covered by this agreement, shall do all-electrical construction,erection,installation,handling,and moving work on the job site and in the shop, and allelectrical maintenance thereon, including and subject tothe following:.. .(e) all work, other than maintenance work, will be doneon material,equipment,and 'apparatus own by theEmployer.By memorandumdated April 25, 1969, Walter Oda,executive secretary for theAssociation—notifiedallmembers,among other,things,the following'in regard toarticle VII, Section 1(e):Employees covered by the agreement shall do allelectrical construction,_ erection, installation, handlingand moving work on the job site and in the shop, and allelectricalmaintenance thereon.All work,other thanmaintenancework, will be done on material, equip-ment, and apparatus owned by the employer.It is to be noted that this was a proposal of managementthat the - employees would not handle any fixture,equipment, and/or apparatus that is not furnished bythe electrical contractor. On all new projects contractedfor after August 15, 1969 the electrical contractorswould- not be able to bid on job where the fixtures,equipment` and/or apparatus are to be furnished byothers. In- this matter, it is expected that if the ownerintends to have any electrical work done, then he wouldhave to concede to our demands.On May 1, 1969, the Association held. a meeting ofmembers at which the contract was ratified. Although theprior collective-bargaining agreement .did not expire untilAugust 14, 1969, the membership of the Association votedin favor of'a recommendation from the negotiatingcommittee that all of the noncost items of the revisedcontract were to take effect immediately.It is noted that Oda, in his memorandum to the membersof the Association, claimed section 1(e)" of article VII as aproposal of management, and it obviously has advantagesto management due to the markup that electrical contrac-tors receive on fixtures and equipment. Oda testified,however, that he made this claim to the Associationmembers to demonstrate that the contract did not containonly concessions made bythe association.In the early part of 1969, Alexander & Baldwin, Inc.beganthe remodeling of an office building. NordicConstructionCompany was selected as the generalcontractor and work commenced on or about June 1, 1969.Alexander & Baldwin,through its wholly-owned subsidiaryHawaiian.Lighting and Supply Corporation,owned all ofthe materials,supplies, and electrical,fixtures that were tobe used on this,project.After one electricalcontractor wasconsidered but not employed,Halfhill Electric Companywas asked to submit a bid-for the electrical work on thisproject.Halfhill advised Nordic by letter dated May 13,1969, as follows:We are sorryto informyouthatwe will be unable toaccomplish the electrical work on subject job, as theowner will supply the lighting fixtures on this job. It isthe negotiated intent as we understand&the electricalassociation's interpretation of -our,new union contract,,that the electricians in Hawaii will not install,materialssupplied byothers than the electrical contractors. Wealso do not intend to use the electricians on our payrollon a labor only job as we are importing electriciansfrom Wyoming'to accomplish work presently on ourbooks.We enclose'copies of our new contract which actuallywent into effect May 1, 19691.Halfhill,as well as the prior electrical- contractor,calledHawaiian LightingCompanyfor quotation of prices -onfixtures.Priceswere not quoted,Donald Avery, vice,president and general manager of Hawaiian Lighting andSupply Corporation,testified that he had been informedthat the lighting fixtures were to be supplied directly to theowner of the building, Alexander & Baldwin that it wouldfurnish the fixture to the electrical subcontractor forinstallation on this project.-A third electrical subcontractor,Wasa Electrical Service,was asked to bid on the project. ,A bid was submitted onMay 15, 1969, for the"electrical work with fixtures";itwasaccepted,and Wasa purchased the fixtures from HawaiianLightingand Supply Companyand performed the electricalwork.The original charge herein was filed on July 23,1969, andon or aboutJuly 25,1969,articleVII,'section1of thecontract was amended to delete the words"and in die'shop,"thus limiting the work claimed by the Union to thatto be performed "on the job site.""The Unionand the Association expressed recognition,ofthe fact that some exceptions would have to be made to theapplication of article VII, section 1(e) since governmentalcontracting agencies and utility companies provide some oftheir own equipment.Also it was'their understanding thatthe section did not apply to certain large equipment such- as,big generators, transformers and switch gears used in powerplants.C.Contentionsof thePartiesThe GeneralCounsel contendsthat by thiscontractprovision the electrical contractors are agreeing to cease'.doing business with contractors and building owners whoown and retain ownership of electrical fixtures and suppliesthat they want installed, and that therefore the Union andthe Association are engaging in an unfair labor practice in 'violation of Section 8(e) of the Act.The Respondents Contend that the contract provision has,as its objective the preservation of,work for the employeesof the electrical contractors and therefore does not fall IBEWLOCAL 1186within Section 8(e) of the Act;and that in situations wherethe electrical contractor owns the fixtures and equipment,he controls the assignment of the installation work and thiswould lessen the likelihood of this work being assigned toanother craft or class. Furthermore,Respondents contendthat article VII relates to work to be done at the jobsite.The contract provision in question,in requiring theelectrical contractor to be the owner of all fixtures andelectrical supplies installed by his employees,means that hecannot do business with a building owner or generalcontractor who owns the electrical fixtures and suppliesthat he wants used andinstalled-unlessthe owner sellsthese fixtures and supplies to the electrical contractor, whowould, in turn, sell them back to the owner. Thus, by thiscontract provision a conditionis imposedon an electricalcontractor's ability to-do business with other persons. If thecondition is not met, he is contractually obligated not to dobusiness with that person.Is this proscribed by Section 8(e)of the Act,or is itan unavoidable side effect of a primarywork-preservation-clause?Aside from the general assertion that the intent of thecontract provision in question is "to preserve historicallyand traditionally the work-performed by members of ourUnion," A. Fujikawa,businessmanagerand financialsecretary for the Respondent Union, testified that thecontract provision in question was included in the contractto solve the following problems: (1) to correct the practiceand prevent owners and general contractors from assigninginstallation and other electrical work to other trades; (2) toavoid jurisdictional disputes as to work assignmentsclaimed by Respondent; (3) to give the electrical contractorcontrol over,the -electrical fixtures and supplies to facilitateproper job scheduling and to prevent Loss of timeoccasionedby delay inreceipt of materialsand from anyneed to change improper materials, and(4) to facilitate thefixing of warranties on materialsand equipment. Fujikawathen cited incidents where some general contractors ofbuilding owners have in the past assigned the installation ofelectrical fixtures that they owned to-crafts and employeesother than members of Respondent Union. In early 1969,carpenters installed'bathroom fixtures above medicinecabinets for a general contractor on a MoanaluaTerracejob. In about May or.June 1969,a general contractor on agolf course job called the Union to inquire if a sprinklercontractor could install the control wiring.Fujikawa repliedthat he could not do so, and members oftheUnioninstalled the wiring and did the hookup work on thesprinkler system.About 1967,at a Waialae ShoppingCenter job,a contractor other than an electrical contractorinstalled the"ends" and the ballast for certainfixtures, butthis was- subsequently-corrected and members of Union didthe installation work on this job.Fujikawa also mentionedthat -about12 or 13years ago,carpenters installed about500 electrical fixtures on a Wigwam Building project. Onthis job,carpenters put the fixtures in place and electricianswired them.Fujikawa testified that there have been manyother small jobs that members of his union did not get toperform because owners utilized other crafts for installationof fixtures.D.Conclusions257Most of those who seek the services of an electricalcontractor will look to him (1) to furnish the fixtures andequipment, (2) to install them, and (3) to make the electricalconnections or hookups. Some building owners maypurchase fixtures directly from a supplier and ask theelectrical' contractor to install themandconnect them; herethe union members retain the work assignments sought.Among building owners who own their own fixtures, theremay be some who wish to assign the installation work totheir own employees or others than members of the Union.This is what the Unionis seekingto avoid. If the Unionwere to picket a jobsite where that has occurred, it wouldsubject itself to involvement in a jurisdictional dispute.'This it also wants to avoid.-If -an electrical contractor owns the fixtures andequipment to be installed, he hascontrolover theassignment of their installation.Section VII 1(e) seeks toplace the ownership and control over the work assignmentswith the electrical contractors. So, in this respect,subsection (e) has a work preservation objective, but itseeks to accomplish it by a circuitous means. It is not theownership of the fixtures in and of itself that concerns theUnionbutananticipatedconsequenceoreffectthereof-that being the assignment of the installation workto its members. But, are not the means sought to be usedtoo sweeping in effect? Is the validity of the contract to bejudged by one of its effects or by its total effect andconsequences?,There is no estimate as to what percentage of electricaljobs there are where fixtures and equipment are providedby the owner rather than by the electrical contractor, nor inwhat percentage of these the electrical contractor is notcalled upon for both the installation of the fixtures and thehookups. The Union's business manager, Fujikawa, namedonly two large jobs where the installation work was notdone by union members. However, to avoid the possibilityof losing any installation work, the Union, is causing allbuilding owners and general contractorswho- own theirown fixtures to make a choice--either (1) sell their fixturesand equipment to the electrical contractor, or (2) find someother means of having their fixtures installed and hookedup.As to article VII, section 1(e), the Union has animmediate or first objective and then a second or sequentialobjective that it expects will flow from an accomplishmentof the first objective. The immediate objective is to give tothe electrical contractors control over the assignment ofinstallations and hookups;the sequential objective is theemployers' utilization of this control-tomake the assign-ments of this work to members of the Union.In work preservation situations,a cessation of-businesswith a subcontractor is at the very heart of the workpreservationobjective;the effectisthe objective.Apreservation of the' work requires a cessation of businesswith a subcontractor. There is no sequence of objectives. Inthe instant case, the effect and consequence of the Union'sfirst objective are much broader in scope than its sequentialobjective.It requires a cessation of business or a divestationIPlumbers & Fitters Local 761,54 LRRM 1020, 144 NLRB 133. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDof ownership of fixtures by building owners even wheretherewould be no loss of installation work to unionmembers.Another consequence of ownership but one not expressedas an objective is control over source of fixtures andsupplies. But I ' find no direct evidence that the Unionherein is seeking to affect or control the labor relations ofany manufacturer of electrical equipment. Although such isusually an objective and consequence of contracts thatviolate Section 8(e) of the Act, that section outlaws anyagreement to cease doing business with another employerwho is not involved in and is secondary to a union's labordispute, and it seeks to prevent injury to or the regulation ofthe practices of such other employer by said union. TheUnion's dispute or grievance on work assignment herein isactually - with thosewho assign installation work toemployees who are not electricians and members of theUnion. To prevent them from being in a position to do this,the Union is seeking to requireallgeneral contractors andbuilding owners to cease buying their fixtures from anysource other than electrical contractors. Thus, includedtherein are employers neutral and secondary to the Union'sdispute with those who would assign installation work toothers.I find that subsection (e) of article VII, section 1 of thecollective-bargaining agreement falls within the proscrip-tions of Section 8(e) of the Act. I also find that the contractisnot exempt from the coverage of Section 8(e) by theconstruction industry proviso thereto. The Union's immedi-ate objective relates to the ownership of the equipment andapparatus'-and not to work to be done at the jobsite. Thesecond objective is related to the jobssite work, but, is onceremoved front the action required by the contract terms. Itis an anticipated consequence of the accomplishment of thefirst objective. I find that the application 'of the construc-tion industry, proviso must be determined on the basis ofthe action called for by the contract terms in question. Thefixingof ownership of the material, equipment, andapparatus is not related to the contracting or subcontract-ing of work to be done at the site of construction.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThose activities of the Respondents, set forth in sectionIII, above, found to constitute an unfair labor practices,occurring in connection with the businesses of theemployersas setforth in section I, above, have a close,intimate,and substantial relation to trade, traffic, andcommerceamong the several States and tend to lead tolabor disputes, burdening and obstructing commerce andthe free flow of commerce.2 In October,1969,theRespondents notified the Boardthat theywaived theirrights under,and thereforewould not giveeffect to, articleVII, section 1(e) of their collective-bargaining agreement,pending finalaction on thiscaseby the Board.3 In the event no exceptions are filedas provided by Section 102.46 ofthe Rules and Regulationsof the National LaborRelations Board, thefindings, conclusions,recommendations,and RecommendedOrder hereinshall, asprovided in Section102.48 of the Rulesand Regulations, beadopted by the Boardand become its findings,conclusions, and order, andCONCLUSIONS OF LAWI.,- Theemployer-members of-the Pacific ElectricalContractors'Association are employers engaged,^in com-merce and in operations affecting commerce within themeaning of Section 2(2), (6) and(7) of the Act.-2,InternationalBrotherhood of ElectricalWorkers,Local 1186, AFL-CIO,is a labor organization within themeaningof the Act.3.By entering into and maintaining subsection (e) ofarticleVII, section l of a collective-bargaining agreementwhereby theElectrical Contractors have agreed to ceasedoingbusinesswith other persons,Respondents haveengaged in an unfair labor practice in violation of Section8(e) of the Act.24.Such unfair labor practice affects' commerce withinthe meaning of Section 2(6) and(7),of'=the Act:THE REMEDY -Having found that the Respondents have engaged in anunfair labor practice, it shall be recommended that theyceaseand desist therefrom and take certain affirmativeaction designed to effectuate the purposes of the Act.On the basis of the foregoing findings of fact andconclusionsof law,andthe entire record herein, Irecommend that, pursuant to Section 110(c) .of the Act, theBoard issue the following:ORDER1.The Pacific Electrical Contractors', Association andits, employer-members, their officers, agents, successors,and assigns, shall:a.Cease and desist from, entering into and maintainingsubsection (e) of article VII, section. 1 of its current,b.The, Association and each of its employer membersshall post, at their places of, business, copies of the noticeattached hereto as.-Appendix A.3 Copies of said notice, onforms to be provided by the Regional Director for Region20, shall, ,after being duly signed _ by - an authorizedrepresentative,of the Association, be posted^ by eachRespondent employer-member- and by the,AAssociationimmediately upon receipt thereof and ;be maintained byeach for 60 consecutive days ' -in- conspicuous placesincluding all places wherenotices, to employees arecustomarily, posted.reasonablesteps, shall >be taken toinsure that such notices are not altered, defaced, or. coveredby other material.c.Notify the Regional Director 'for, Region 20, inwriting,within 20 days from the-date-of receipt of,thisDecision,-what steps have been taken to comply herewith:42.InternationalBrotherhood of Electrical,, Workers,all objections thereto shall be deemed waivedfor all purposes.In the eventthat the Board's' Order isenforcedby a judgment df'a United States CountofAppeals,thewords'in the notice reading"Posted' by Order of theNational LaborRelations-Board" , shall be changed,to read "PostedPursuant to a Judgment of, the UnitedStatesCourt of Appeals Enforcingan Order of the NationalLabor Relations Board."4 In the event that this RecommendedOrderis adoptedby the'Board,this provision shall be modified to read:,`.`Notifythe regional-Nrector'forRegion 20, in writing, within 10 days from the date of this Order, what IBEW LOCAL1186259Local 1186,AFL-CIO;its officers,agents, and representa-tives shall:a.Cease and desist from enteringinto and maintainingsubsection(e) of .Article VII;, Section I of its collective-bargaining agreement with the Pacific electrical Contrac-tors'Association.b.Post at its business offices and meeting halls, and allplaces where notices to, :members,are customarily posted,copies of the attached notice marked"Appendix B."5Copies of said notice,on fomrs to be provided by theRegional Director for Region 20, shall,after having beenduly signed by an authorized representative of the Union,be posted immediately upon receipt thereof and bemaintained for 60 consecutivedays.Reasonable steps shallbe taken to insure that such notices are not altered,defaced,or covered by other materials.c.Notify--the'RegionalDirector for Region 20, inwriting,within 20days fromthe date,of receipt of thisDecision,what steps have been taken to comply herewith.6Region 20, in writing,within 10 days from the date of this Order, whatsteps it has taken to comply herewith."5 See fn. 3.6 See fn. 4.APPENDIX ANOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT enter into,maintain,or give effect to anagreementwith' Local`Union 1186, InternationalBrotherhood of Electrical Workers or any other" labororganization to the, effect that employees covered bysuch agreement shall work only oninaterial, equipment,and apparatus owned by their employer.PACIFIC ELECTRICALCONTRACTORS' ASSOCIATION(Employer) -DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any othermaterial.Any questions concerning this Notice or compliance withits provisions, may be directed to the Board's Office, 13050Federal Building,450 Golden Gate Avenue,Box 36047,San Francisco, California, 94102, Telephone 415-556-3197.APPENDIX BNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTenter into,maintain,or give effect to anagreementwith the' Pacific ' ElectricalContractors'Association or any of 'its' members or any otheremployer that employees covered bysuch agreementshall perform work only on material, .,equipment; andapparatus owned by their employer.DatedByINTERNATIONALBROTHERHOOD OFELECTRICALWORKERS,LOCAL 1)86, AFL-CIO(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be,altered,defaced,or covered by any other material. - °Any questions concerning this notice or compliance withits provisions,may be directed to the Board's Office, 13050Federal, Building, 450 Golden Gate Avenue, Box 36047,San Francisco, California 94102, Telephone 415-556-3197.